Felton, C. J.
Since the injury did not occur in Berrien County, the Superior Court of Berrien County was without jurisdiction to entertain the appeal and was required by law to dismiss it; therefore, the court was without jurisdiction to remand the case to the State Board of Workmen’s Compensation on the ground that the appeal had been forwarded to the Superior Court of Berrien County through a mistake of the State Board of Workmen’s Compensation. Code § 114-710; Burnett v. Burnett, 87 Ga. App. 322 (73 S. E. 2d 569).
The court erred in remanding the appeal to the State Board of Workmen’s Compensation and in not dismissing the appeal on motion of the defendants.
The motion to dismiss the writ of error is without merit and is denied.

Judgment reversed.


Quillian and Nichols, JJ., concur.

Hoyt H. Whelchel, Jr., Whelchel & Whelchel, for plaintiffs in error.
Hugh D. Wright, Elsie H. Griner, E. B. Smith, contra.
Emmett Pace filed a claim for workmen’s compensation against Stein Theatres and Continental Casualty Company. The alleged injury occurred in Cook County. On hearing a single director denied compensation. On appeal to the full board, that board also found against compensation. • The claimant then appealed the case to the Superior Court of Berrien County. On motion of the defendants to dismiss the appeal, the court entered the following order: “The State Board of Workmen’s Compensation having through error forwarded the appeal and other papers in this case to this court instead of the Superior Court of the County of Cook where the accident complained of happened, it is, therefore, ordered that the case be remanded back to the said board; and the clerk is directed to return said papers to said board.” The defendants except to this order on the grounds that the court was without jurisdiction to remand the case to the State Board of Workmen’s Compensation.